Case: 19-60331    Document: 00515574032         Page: 1    Date Filed: 09/22/2020




           United States Court of Appeals
                for the Fifth Circuit                                 United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                    September 22, 2020
                                 No. 19-60331                           Lyle W. Cayce
                                                                             Clerk

   Robin Mayfield; Owen Mayfield; William Mayfield; The
   Estate of Mark Stevens Mayfield,

                                                          Plaintiffs—Appellees,

                                    versus

   Vickie Currie, Individually and in her Official Capacity,

                                                      Defendant—Appellant.


                 Appeal from the United States District Court
                   for the Southern District of Mississippi
                           USDC No. 3:17-CV-514


   Before Dennis, Graves, and Willett, Circuit Judges.
   James E. Graves, Jr., Circuit Judge:
         This is a qualified immunity suit in which Defendant-Appellant
   challenges the district court’s denial of her motion to dismiss. We
   REVERSE and REMAND.
                                       I
         Mark Mayfield (“Mr. Mayfield”), a lawyer, was a founder of the
   Mississippi Tea Party. In 2014, he supported State Senator Chris
   McDaniel’s primary challenge to then-sitting U.S. Senator Thad Cochran.
Case: 19-60331     Document: 00515574032           Page: 2   Date Filed: 09/22/2020




                                    No. 19-60331


   The facts underlying this case involve four other supporters of Mr.
   McDaniel: John Mary; Rick Sager; Clayton Kelly; and Richard Wilbourn III
   (collectively, “the conspirators”).
          As the district court describes it, the conspirators “thought [Senator]
   Cochran was a hypocrite and an adulterer who lived with his longtime aide in
   Washington, D.C.[,] while his aging wife, Rose, was left alone in a Madison,
   Mississippi assisted living facility called St. Catherine’s Village.” They
   therefore planned to take a photo of Mrs. Cochran in her room at St.
   Catherine’s and use it in an attack ad against her husband. The conspirators
   sought the assistance of Mr. Mayfield, whose mother lived in the same
   facility. Mr. Mayfield refused to photograph Mrs. Cochran himself but
   agreed to show the conspirators the location of her room. In late March or
   early April of 2014, Mr. Mayfield met one of the conspirators at St.
   Catherine’s and pointed “down the hall” to the location of Mrs. Cochran’s
   room. On April 20, 2014, one of the conspirators went to Mrs. Cochran’s
   room and took a video of her lying in bed. He posted an attack ad on YouTube
   six days later. The ad, which contained a still photo of Mrs. Cochran in her
   bed, went viral before being taken down in a matter of hours.
          About one month later, the Madison Police Department arrested Mr.
   Mayfield and two of the conspirators. The basis for Mr. Mayfield’s arrest
   warrant was the affidavit of Officer Vickie Currie, who stated that Mr.
   Mayfield had communicated with the conspirators and assisted them in their
   effort to photograph Mrs. Cochran. The police, based on an affidavit from
   Officer Chuck Harrison (“Mr. Harrison”), also executed search warrants at
   Mr. Mayfield’s home and office. Mr. Mayfield’s largest client left him the
   next day, causing the “complete collapse of his law practice.” Mr. Mayfield
   became depressed and was prescribed medication for sleep, depression, and
   anxiety. On June 27, 2014, Robin Mayfield (“Mrs. Mayfield”) found her




                                         2
Case: 19-60331      Document: 00515574032          Page: 3   Date Filed: 09/22/2020




                                    No. 19-60331


   husband dead of a gunshot wound to the head. The coroner ruled the death
   a suicide.
          Mrs. Mayfield, her sons, and Mr. Mayfield’s estate (together,
   “Plaintiff-Appellees”) filed suit against several parties, including Officer
   Currie, based on 42 U.S.C. § 1983 and § 1988. Officer Currie and Officer
   Harrison filed a motion to dismiss. The district court found that Plaintiff-
   Appellees’ claims were timely, but “require[d] additional briefing to
   determine whether the plaintiffs have stated a claim sufficient to overcome
   Officer Currie and Harrison’s qualified immunity defense.” It therefore
   granted the officers’ motion in part and denied the motion in part, without
   prejudice to refiling. Shortly thereafter, Officer Currie filed a renewed
   motion to dismiss. The district court denied that motion, finding only that
   “[i]t was not objectively reasonable for her to present to the judge such a
   bare-bones warrant application lacking any underlying facts and
   circumstances showing [Mr. Mayfield’s] unlawful conduct.” This appeal
   followed.
                                         II
          “On interlocutory appeal, we review a district court’s denial of a
   qualified-immunity-based motion to dismiss de novo.” Benfield v. Magee, 945
   F.3d 333, 336 (5th Cir. 2019) (citing Club Retro, L.L.C. v. Hilton, 568 F.3d
   181, 194 (5th Cir. 2009)). “We accept all well-pleaded facts as true, drawing
   all reasonable inferences in the nonmoving party’s favor.” Id. “We do not,
   however, accept as true legal conclusions, conclusory statements, or ‘“naked
   assertion[s]” devoid of “further factual enhancement.”’” Id. at 336–37
   (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). To survive a Rule
   12(b)(6) motion to dismiss, a plaintiff must plead factual allegations that, if
   true, “raise a right to relief above the speculative level.” Bell Atl. Corp. v.
   Twombly, 550 U.S. 544, 555 (2007). “That is, the well-pleaded facts must




                                         3
Case: 19-60331         Document: 00515574032              Page: 4       Date Filed: 09/22/2020




                                          No. 19-60331


   make relief plausible, not merely possible.” Benfield, 945 F.3d at 337 (citing
   Iqbal, 556 U.S. at 678).
           “The doctrine of qualified immunity protects government officials
   from civil damages liability when their actions could reasonably have been
   believed to be legal.” Morgan v. Swanson, 659 F.3d 359, 370 (5th Cir. 2011)
   (en banc). “To defeat a claim of qualified-immunity, the plaintiff has the
   burden to demonstrate the inapplicability of the defense.” McLin v. Ard, 866
   F.3d 682, 689 (5th Cir. 2017) (citing Atteberry v. Nocona Gen. Hosp., 430 F.3d
   245, 253 (5th Cir. 2005)). The plaintiff must show “(1) that the official
   violated a statutory or constitutional right, and (2) that the right was clearly
   established at the time of the challenged conduct.” Whitley v. Hanna, 726
   F.3d 631, 638 (5th Cir. 2013) (internal quotation marks omitted) (quoting
   Ashcroft v. al-Kidd, 563 U.S. 731, 735 (2011)). We “have discretion to decide
   which prong of the qualified-immunity analysis to address first.” Morgan, 659
   F.3d at 371 (citing Pearson v. Callahan, 555 U.S. 223, 236 (2009)).
                                               III
           Plaintiff-Appellees’ Section 1983 claim against Officer Currie is
   rooted in the Fourth Amendment. 1 They allege that Officer Currie violated


           1
             Plaintiff-Appellees’ Amended Complaint invokes the First, Fourth, Fifth, Eighth,
   and Fourteenth Amendments. But Plaintiff-Appellees’ claims against Officer Currie,
   whether characterized as claims for false arrest or for malicious prosecution, fall under the
   Fourth Amendment. See, e.g., Nieves v. Bartlett, 139 S. Ct. 1715, 1723 (2019) (holding that,
   in order to bring a First Amendment claim for retaliatory arrest, a plaintiff generally must
   first show the absence of probable cause for the arrest, i.e., a Fourth Amendment violation);
   Castellano v. Fragozo, 352 F.3d 939, 945, 953 (5th Cir. 2003) (en banc) (“The initiation of
   criminal charges without probable cause may set in force events that run afoul of explicit
   constitutional protection—the Fourth Amendment if the accused is seized and arrested,
   for example.”); see also Blackwell v. Barton, 34 F.3d 298, 302 (5th Cir. 1994) (“We hold that
   Blackwell’s section 1983 claim against Barton for illegal arrest and detention is properly
   considered under the Fourth Amendment, the more specific constitutional right implicated
   by her allegations.”).




                                                4
Case: 19-60331      Document: 00515574032           Page: 5    Date Filed: 09/22/2020




                                     No. 19-60331


   Mr. Mayfield’s constitutional rights when she “submitted to a municipal
   judge a warrant-application affidavit that (a) was completely devoid of facts
   showing the elements of any crime, much less the crime cited in the warrant,
   and (b) withheld known facts that would have shown no crime was
   committed . . . and that the intent of the accused target was political speech
   protected by the First Amendment.” Based on that allegedly defective
   affidavit, the municipal court judge issued a warrant for Mr. Mayfield’s
   arrest. Officer Currie responds that there was no constitutional violation
   because the issuance of the arrest warrant broke the causal chain, immunizing
   her from liability.
          “It is well settled that if facts supporting an arrest are placed before an
   independent intermediary such as a magistrate or grand jury, the
   intermediary’s decision breaks the chain of causation for false arrest,
   insulating the initiating party.” Deville v. Marcantel, 567 F.3d 156, 170 (5th
   Cir. 2009) (citing Taylor v. Gregg, 36 F.3d 453, 456 (5th Cir. 1994), overruled
   on other grounds by Castellano, 352 F.3d at 949 (en banc)) (quotation marks
   omitted).
          But that shield against liability, known in this circuit as the
   independent-intermediary doctrine, is not absolute. There are two ways to
   overcome the doctrine relevant here. First, in Malley v. Briggs, the Supreme
   Court held that an officer can be held liable for a search authorized by a
   warrant when the affidavit presented to the magistrate was “so lacking in
   indicia of probable cause as to render official belief in its existence
   unreasonable.” 475 U.S. 335, 344–45 (1986). “The Malley wrong is not the
   presentment of false evidence, but the obvious failure of accurately presented
   evidence to support the probable cause required for the issuance of a
   warrant.” Melton v. Phillips, 875 F.3d 256, 264 (5th Cir. 2017) (en banc)
   (citing Michalik v. Hermann, 422 F.3d 252, 261 (5th Cir. 2005)). And second,
   under Franks v. Delaware, 438 U.S. 154 (1978), and its progeny, officers who



                                           5
Case: 19-60331       Document: 00515574032          Page: 6    Date Filed: 09/22/2020




                                     No. 19-60331


   “deliberately or recklessly provide[ ] false, material information for use in an
   affidavit” or who “make[] knowing and intentional omissions that result in a
   warrant being issued without probable cause” may still be held liable. Melton,
   875 F.3d at 264 (citing Hart v. O’Brien, 127 F.3d 424, 448 (5th Cir. 1997),
   and Michalik, 422 F.3d at 258 n.5). Officer Currie invoked both Malley and
   Franks in her motion to dismiss. The district court denied that motion but
   cabined its analysis to Malley. So that’s where we begin.
            “The question to be asked, under Malley, is whether a reasonably well-
   trained officer in [Officer Currie’s] position would have known that his
   affidavit failed to establish probable cause and that he should not have applied
   for a warrant.” Jennings v. Joshua Indep. Sch. Dist., 877 F.2d 313, 317 (5th Cir.
   1989) (internal quotation marks and citation omitted). Officer Currie argues
   that “the information [she] and other investigators provided to [the
   magistrate] throughout the course of their investigation clearly was sufficient
   to establish probable cause to issue a warrant for Mayfield’s arrest.” We
   agree.
            The affidavit submitted by Officer Currie in support of the arrest
   warrant application for Mr. Mayfield was indeed sparse. If it were the only
   document before the court, the analysis would quickly resolve in Plaintiff-
   Appellees’ favor. But it is not. In the week preceding Mr. Mayfield’s address,
   Officer Currie and her colleagues presented a series of affidavits and warrant
   applications in connection with the Cochran case. Those materials were all
   reviewed and signed by the same municipal judge. And they were
   significantly more in-depth than the affidavit challenged by Plaintiff-
   Appellees. Indeed, the affidavits submitted by Officer Currie’s colleague in
   support of an application to search Mr. Mayfield’s residence and office—
   which were submitted alongside the arrest warrant application—are quite
   detailed.




                                          6
Case: 19-60331        Document: 00515574032         Page: 7    Date Filed: 09/22/2020




                                     No. 19-60331


          Officer Currie does not cite any cases holding that, in determining
   whether an officer would have known that her affidavit failed to establish
   probable cause, it is appropriate to consider other affidavits and applications
   submitted to the same judge regarding the same case. But in the context of
   qualified immunity, it is the plaintiff’s burden to establish that an allegedly
   violated right was clearly established. See, e.g., Wigginton v. Jones, 964 F.3d
   329, 338 (5th Cir. 2020). Plaintiff-Appellees have not met that burden.
   Indeed, their own Amended Complaint acknowledges that the municipal
   judge signed the arrest warrant in question “on the basis of the Currie
   affidavit and the Harrison affidavits,” and references the other warrants
   submitted by Officer Currie and her colleagues. The district court’s
   conclusion that Plaintiff-Appellees adequately alleged a Malley wrong was
   therefore error.
          As noted above, however, the independent-intermediary doctrine
   does not begin and end with Malley. The parties also raised Franks before the
   district court and on appeal. But the district court did not analyze that issue,
   perhaps out of reliance on the principle that “a plaintiff cannot hold an officer
   liable under Franks for intentionally omitting important exculpatory
   information from a warrant affidavit when the officer has also committed a
   Malley violation by presenting a facially deficient warrant affidavit to the
   issuing judge.” See Kohler v. Englade, 470 F.3d 1104, 1113–14 (5th Cir. 2006).
          “[I]t is the settled law of our circuit that the district court should have
   the first opportunity to address all of the issues contained in the appeal.”
   F.D.I.C. v. Lee, 130 F.3d 1139, 1141 (5th Cir. 1997). We therefore conclude
   that remand for further consideration of Franks is appropriate.




                                           7
Case: 19-60331   Document: 00515574032         Page: 8   Date Filed: 09/22/2020




                                No. 19-60331


                                    IV
         The portion of the district court order denying Officer Currie’s
   motion to dismiss pertaining to Malley is REVERSED, and this case is
   REMANDED for further proceedings consistent with this opinion.




                                     8
Case: 19-60331         Document: 00515574032                Page: 9        Date Filed: 09/22/2020




                                             No. 19-60331


   Don R. Willett, Circuit Judge, concurring:
           Stating the correct outcome is easy in this case; untangling a knotty
   constitutional inquiry to arrive at that outcome, less so. Today’s bottom-line
   disposition is certainly correct: Reversing the denial of Officer Currie’s
   Malley-based motion to dismiss, and remanding the Franks issue. I write
   separately only to point out that the Mayfields have not shown any
   constitutional violation, much less a clearly established one.
                                         *        *         *
           The court begins (and ends) its immunity analysis on “clearly
   established law” grounds, declining to address—let alone determine—
   whether Officer Currie violated the Fourth Amendment in the first place.
   True, the Supreme Court has blessed our “sound discretion” to pivot solely
   on prong two of the qualified-immunity analysis. 1 And “clearly established
   law” is often outcome-determinative. But just because we can jump straight
   to prong two without undertaking the nettlesome task of determining if
   anyone’s rights were violated doesn’t mean we should. Leapfrogging the
   constitutional merits does make for easier sledding. 2 But such skipping,




           1
               See Pearson v. Callahan, 555 U.S. 223, 236 (2009) (“The judges of the district
   courts and the courts of appeals should be permitted to exercise their sound discretion in
   deciding which of the two prongs of the qualified immunity analysis should be addressed
   first in light of the circumstances in the particular case at hand.”). See also Mullenix v. Luna,
   136 S. Ct. 305, 308 (2015) (“address[ing] only the qualified immunity question, not
   whether there was a Fourth Amendment violation in the first place”).
           2
             Zadeh v. Robinson, 928 F.3d 457, 479–80 (5th Cir. 2019) (Willett, J., concurring
   in part and dissenting in part).




                                                  9
Case: 19-60331          Document: 00515574032              Page: 10       Date Filed: 09/22/2020




                                            No. 19-60331


   jurists and scholars lament, leads to “‘constitutional stagnation’—fewer
   courts establishing law at all, much less clearly doing so.” 3
           The modern immunity regime, as with many judge-invented
   doctrines, could use greater precision. And one way to advance constitutional
   clarity is to give courts and public officials more matter-of-fact guidance as to
   what the law prescribes and proscribes. Yes, scrutinizing the alleged
   constitutional offense requires more work. More time. More resources.
   Overworked federal courts already resemble Lucy and Ethel in the chocolate
   factory. 4
           But since we require plaintiffs to prove a violation of clearly
   established law, it seems only fair that we do our part in establishing what that
   law is. How can a plaintiff produce precedent if fewer courts are producing
   precedent? How can a plaintiff show a violation if fewer courts are showing
   what constitutes a violation? The result:
           Section 1983 meets Catch-22. . . . Important constitutional
           questions go unanswered precisely because no one’s answered
           them before. Courts then rely on that judicial silence to
           conclude there’s no equivalent case on the books. No
           precedent = no clearly established law = no liability. An
           Escherian Stairwell. Heads government wins, tails plaintiff
           loses. 5
           Ordinary citizens are told that ignorance of the law is no excuse. The
   judge-created rules of qualified immunity are, well, different. Accordingly,
   judges should, whenever possible, shrink the universe of uncertainty and



           3
           Id. at 479 (quoting Aaron L. Nielson & Christopher J. Walker, The New Qualified
   Immunity, 89 S. Cal. L. Rev. 1, 12 (2015)).
           4
               I Love Lucy: Job Switching (CBS television broadcast Sept. 15, 1952).
           5
               Zadeh, 928 F.3d at 479–80.




                                                 10
Case: 19-60331          Document: 00515574032              Page: 11       Date Filed: 09/22/2020




                                            No. 19-60331


   “clearly establish” which alleged misdeeds violate the law, and which do not,
   thus narrowing the presumed knowledge gap between those who enforce our
   laws and those who live under them.
                                                  I
           Officer Currie is shielded from civil liability “insofar as [her] conduct
   does not violate clearly established statutory or constitutional rights of which
   a reasonable person would have known.” 6 Specifically, the Mayfields must
   show: “(1) that [Officer Currie] violated a statutory or constitutional right,
   and (2) that the right was ‘clearly established’ at the time of the challenged
   conduct.” 7
           As explained below, the Mayfields fall doubly short: There is no
   Fourth Amendment violation at all, clearly established or otherwise.
                                                  A
           The Mayfields argue that Officer Currie violated Mr. Mayfield’s
   Fourth Amendment right 8 because her warrant-application affidavit for his
   arrest unreasonably lacked probable cause under Malley v. Briggs. 9 Officer



           6
               Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982) (citations omitted).
           7
               Ashcroft v. al-Kidd, 563 U.S. 731, 735 (2011) (quoting Harlow, 457 U.S. at 818).
           8
              The Fourth Amendment protects the right to be free from “unreasonable
   searches and seizures.” U.S. Const. amend. IV. Because an arrest qualifies as a
   “seizure” of a “person,” it “must be reasonable under the circumstances.” Ashcroft, 563
   U.S. at 735–36 (citation omitted). “Fourth Amendment reasonableness is predominantly
   an objective inquiry” that asks “whether the circumstances, viewed objectively, justify [the
   challenged] action.” Id. at 736. (internal quotation marks and citations omitted).
           9
              475 U.S. 335 (1986). The Mayfields also argue that Officer Currie violated the
   Fourth Amendment on the theory that she maliciously concealed information that would
   have, if included, deprived the warrant of probable cause. See Franks v. Delaware, 438 U.S.
   154 (1978). But because the district court did not address the alleged omissions or their




                                                  11
Case: 19-60331             Document: 00515574032              Page: 12    Date Filed: 09/22/2020




                                               No. 19-60331


   Currie argues there is no constitutional violation because the municipal court
   judge issued the warrant for Mr. Mayfield’s arrest and, under the
   independent-intermediary doctrine, the judge’s decision breaks the chain of
   causation and insulates her from liability. 10
              To start, the Malley analysis does not answer the constitutional
   question. In Malley, the Supreme Court clarified that, in the context of an
   arrest warrant, qualified immunity shields officers from liability unless the
   “warrant application is so lacking in indicia of probable cause as to render
   official belief in its existence unreasonable.” 11 This merely restates the
   ordinary qualified-immunity standard: that officers are only liable when
   “every ‘reasonable official would [have understood] that what he is doing
   violates’” the constitutional right at issue. 12




   impact on probable cause, if any, we properly remand the case with respect to the Franks
   analysis. Therefore, we limit our discussion to the Malley analysis.
            However, it is worth explicitly clarifying that Malley and Franks involve distinct
   applications of qualified immunity to Fourth Amendment violations: Malley centers on the
   officer’s lack of facts to support the probable cause for a warrant, while Franks focuses on
   the officer’s malicious motive in providing—or withholding—material information for use
   in the affidavit. Some of our prior cases synthesized Franks and Malley, but, as we recently
   made clear en banc, malice has no place in the Malley analysis. Melton v. Phillips, 875 F.3d
   256, 264 (5th Cir. 2017) (en banc) (correctly viewing Franks and Malley as distinct
   applications of qualified immunity to Fourth Amendment violations).
              10
               Deville v. Marcantel, 567 F.3d 156, 170 (5th Cir. 2009). But the independent-
   intermediary doctrine is not impervious: Malley recognized that an officer is not immune,
   even if the judge issues an arrest warrant based on that officer’s affidavit, where the warrant
   application lacks probable cause. See Malley, 475 U.S. at 344–45.
              11
                   Malley, 475 U.S. at 344–45 (citation omitted).
              12
                   Ashcroft, 563 U.S. at 741 (quoting Anderson v. Creighton, 483 U.S. 635, 640
   (1987)).




                                                     12
Case: 19-60331          Document: 00515574032              Page: 13        Date Filed: 09/22/2020




                                            No. 19-60331


           So, setting aside the clearly established law issue, I would address
   head-on the constitutional merits: Did Mr. Mayfield suffer a Fourth
   Amendment violation on the grounds that the warrant relied on too few facts
   to support probable cause? “Because probable cause deals with probabilities
   and depends on the totality of the circumstances, it is a fluid concept that is
   not readily, or even usefully, reduced to a neat set of legal rules.” 13 Our
   arrest-warrant affidavit cases, like Blake v. Lambert, instruct that probable
   cause exists when facts are stated in the arrest-warrant affidavit from which
   a judge could independently determine a crime was likely committed. 14
           On its own, Officer Currie’s affidavit is rather lean, identifying Mr.
   Mayfield, reciting the charged offense, and citing the corresponding statutes.
   But her affidavit has facts (unlike the constitutionally deficient one in Blake,
   which did not). Officer Currie’s affidavit states that Mr. Mayfield assisted his
   co-conspirators and provided them with information that enabled them to
   photograph and film Mrs. Cochran in her room at St. Catherine’s. 15 And



           13
              District of Columbia v. Wesby, 138 S. Ct. 577, 586 (2018) (internal quotation marks
   and citations omitted).
           14
                921 F.3d 215, 220–21 (5th Cir. 2019).
           In the context of a warrantless arrest, “probable cause requires only a probability
   or substantial chance of criminal activity, not an actual showing of such activity.” Illinois v.
   Gates, 462 U.S. 213, 243 n.13 (1983). This “is not a high bar.” Kaley v. United States, 571
   U.S. 320, 338 (2014).
            In the analogous context of a search warrant, “[p]robable cause exists when there
   are reasonably trustworthy facts which, given the totality of the circumstances, are
   sufficient to lead a prudent person to believe that the items sought constitute fruits,
   instrumentalities, or evidence of a crime.” Kohler v. Englade, 470 F.3d 1104, 1109 (5th Cir.
   2006) (citing Gates, 462 U.S. at 238–39).
           15
             The warrant affidavit provides that Mr. Mayfield “did willfully, unlawfully, and
   feloniously conspire with John Mary and Clayton Kelly to commit the crime of
   Photographing taping, or filming a person in violation of expectation of privacy (97-29-63)




                                                 13
Case: 19-60331        Document: 00515574032                Page: 14        Date Filed: 09/22/2020




                                           No. 19-60331


   importantly, even if Officer Currie’s affidavit is bare bones, an affidavit can
   be rehabilitated. 16 Here, Officer Currie did not submit the contested affidavit
   in a vacuum. There were additional supporting facts from which the
   municipal court judge could independently determine probable cause.
   Specifically, Officer Currie submitted the contested affidavit on the same
   day, and to the same judge, that Officer Harrison submitted his search-
   warrant affidavit for Mr. Mayfield’s house and office. And Officer Harrison’s
   affidavit was far meatier, stating that Mr. Mayfield agreed to assist Mr. Mary
   and Mr. Sager in creating their video of Mrs. Cochran and that Mr. Mayfield
   provided Mr. Kelly with “detailed information” on how to get into St.
   Catherine’s and locate Mrs. Cochran’s room. 17 Plus, in the days immediately
   prior to her submission of the contested affidavit, Officer Currie submitted


   by communicating, planning, and assisting Clayton Kelly with information and resources
   which aided and assisted Kelly in photographing and filming Rose Cochran inside of her
   residence, her room at St. Catherine’s Village, without her knowledge or permission.”
           16
               “Because the Fourth Amendment does not require written warrants, an
   otherwise invalid warrant can be rehabilitated by sworn oral testimony before a judicial
   officer given contemporaneously upon presentation of the warrant application.” Spencer v.
   Staton, 489 F.3d 658, 662 (5th Cir.), modified on other grounds on reh’g, 489 F.3d 466 (5th
   Cir. 2017) (citing United States v. Hill, 500 F.2d 315, 320 (5th Cir. 1974), for the proposition
   that a court may consider an affiant’s sworn oral testimony, extrinsic to the written
   affidavit, in determining whether a warrant was founded on probable cause). Here, the
   issuing municipal court judge had before him Officer Currie’s three sworn arrest-warrant
   affidavits for Mr. Mayfield’s co-conspirators as well as Officer Harrison’s sworn search-
   warrant affidavit for Mr. Mayfield’s home and office. Such evidence, though extrinsic to
   the contested affidavit, rehabilitated the contested affidavit, assuming it needed
   rehabilitation.
           17
             Officer Harrison’s search-warrant affidavit provides factual support for Officer
   Currie’s affidavit: “John Mary stated that he and Richard Sager eventually made contact
   with Mark Mayfield who agreed to assist them in creating th[e] video.” The affidavit later
   notes, “Clayton Kelly was provided with detailed information on how to get into St.
   Catherine’s Village and also how to locate and get into the area where her room was located
   through the assistance of Mark Mayfield.”




                                                 14
Case: 19-60331          Document: 00515574032             Page: 15      Date Filed: 09/22/2020




                                           No. 19-60331


   sworn arrest-warrant affidavits for three of Mr. Mayfield’s co-conspirators,
   one of which explicitly refers to Mr. Mayfield’s involvement in the
   conspiracy; all of these arrest-warrant affidavits were submitted to the very
   same judge who received the affidavit at issue here. 18 And finally, the
   Mayfields admit that the municipal court judge signed Mr. Mayfield’s arrest
   warrant on the basis of the Currie affidavit and the Harrison affidavit. 19
           In sum, the record evidence establishes that the municipal court judge
   was presented with an arrest-warrant affidavit containing facts that were
   corroborated and supplemented by other arrest and search-warrant
   affidavits, which, considered together, establish probable cause and justify
   the warrant for Mr. Mayfield’s arrest. 20 Because the warrant was supported
   by probable cause, the Mayfields have not shown a constitutional violation.
                                                B
           Turning to the second issue—“clearly established law”—the court
   rightly concludes that the Mayfields fail to establish that the alleged Fourth



           18
             Officer Currie submitted arrest-warrant affidavits for Mr. Sager, for Mr. Mary,
   and for Mr. Kelly. In the arrest-warrant affidavit for Mr. Mary, Officer Currie noted that
   Mr. Mary “stated in some of the messages that an individual named ‘Mark’ would be
   making the arrangements to have an individual . . . call Clayton Kelly with detailed
   instructions on where to locate Rose Cochran’s room within St. Catherine’s Village.”
   “Mark” is referring to Mr. Mayfield.
           The judge also had before him search-warrant affidavits for Mr. Mayfield’s co-
   conspirators: Officer Harrison submitted search-warrant affidavits for Mr. Kelly’s
   residence and car and for Mr. Mary’s residence, and Officer Brown submitted a search-
   warrant affidavit for Mr. Sager’s residence.
           19
                The Mayfields allege this fact in their Amended Complaint.
           20
             Compare Spencer, 489 F.3d at 662–63 (finding that the record was insufficient to
   demonstrate that the officer’s testimony was sufficient to support probable cause and
   noting that the officer did not allege that his oral statements were made under oath).




                                                15
Case: 19-60331           Document: 00515574032             Page: 16       Date Filed: 09/22/2020




                                            No. 19-60331


   Amendment violation was “clearly established” at the time of the challenged
   conduct. 21 To be clearly established, a right must be sufficiently clear “that
   every ‘reasonable official would [have understood] that what he is doing
   violates that right.’” 22 An officer is not eligible for qualified immunity under
   Malley when there is an “obvious failure of accurately presented evidence to
   support the probable cause required for the issuance of a warrant.” 23 Officer
   Currie is entitled “to qualified immunity from suit unless, ‘on an objective
   basis, it is obvious that no reasonably competent officer would have
   concluded that a warrant should issue.’” 24
           We have held the standard in Malley is not satisfied when an officer
   proffers a facially invalid warrant affidavit—one devoid of any facts—one
   that “states nothing more than the charged offense, accompanied by a
   conclusory statement” that the individual committed the offense. 25 That was
   Blake, where the officer’s arrest-warrant affidavit “simply identifie[d] [the
   named individual], recite[d] the charged offense, and cite[d] the
   corresponding . . . statutes.” 26 Such a bare-bones affidavit fell short of Malley
   because “[i]t d[id] not provide any supporting facts from which a [judge]
   could independently determine probable cause.” 27



           21
                Ashcroft, 563 U.S. at 735 (quoting Harlow, 457 U.S. at 818).
           22
                Id. at 741 (quoting Anderson, 483 U.S. at 640).
           23
                Melton, 875 F.3d at 264.
           24
                Spencer, 489 F.3d at 661 (quoting Malley, 475 U.S. at 341).
           25
                Id. at 662.
           26
                Blake, 921 F.3d at 220.
           27
              Id. See also Spencer, 489 F.3d at 662 (citations omitted) (describing a bare-bones
   affidavit as one that “does not supply the factual basis for probable cause necessary for
   issuance of an arrest warrant”).




                                                  16
Case: 19-60331         Document: 00515574032            Page: 17   Date Filed: 09/22/2020




                                         No. 19-60331


          And, while we have held that an officer is not entitled to qualified
   immunity under Malley when the warrant was based solely on a skimpy
   affidavit, the burden is on the Mayfields to cite a case holding that the Fourth
   Amendment required the affidavit to establish probable cause on its own,
   without consideration of other supporting documents. 28 They have not done
   so.
                                             II
          The Supreme Court has explicitly recognized our discretion to
   address the qualified-immunity prongs in whatever order we choose. In my
   judgment, the development of the law is best served by undertaking,
   wherever possible, the threshold constitutional analysis. Respectfully, courts
   should attempt to provide greater judicial guidance at the outset, explaining
   whether a right was in fact violated, not merely whether a rights violation was
   clearly established.
          In any event, because the Mayfields have failed to show a
   constitutional violation, let alone a clearly established one, Officer Currie
   cannot be liable under Malley. And the court is right to remand the Franks
   issue so that the district court can tackle it in the first instance.




          28
               Blake, 921 F.3d at 221.




                                             17